IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ZION BULLITT AVENUE LIMITED                  : No. 341 WAL 2015
PARTNERSHIP,                                 :
                                             :
                   Petitioner                : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
                                             :
            v.                               :
                                             :
                                             :
WESTMORELAND COUNTY TAX CLAIM                :
BUREAU, WESTMORELAND COUNTY                  :
INDUSTRIAL DEVELOPMENT                       :
CORPORATION, AND CITY OF                     :
JEANNETTE,                                   :
                                             :
                   Respondents               :


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the decision of this matter.